

116 HR 5441 IH: To repeal the funding authorization sunset and the total funding cap for the Essex National Heritage Area.
U.S. House of Representatives
2019-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5441IN THE HOUSE OF REPRESENTATIVESDecember 16, 2019Mr. Moulton (for himself and Mrs. Trahan) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo repeal the funding authorization sunset and the total funding cap for the Essex National
			 Heritage Area.
	
		1.Essex National Heritage Area
 (a)Repeal of funding authorization sunsetSection 507 of division II of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333) is repealed.
 (b)Repeal of total funding capSection 508(a) of division II of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333) is amended by striking the last sentence.
			